EXHIBIT 10.1

APOGEE ENTERPRISES, INC.

OFFICERS’ SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

(2005 Restatement)



--------------------------------------------------------------------------------

APOGEE ENTERPRISES, INC.

OFFICERS’ SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

(2005 Restatement)

TABLE OF CONTENTS

 

 

                      Page INTRODUCTION    1 SECTION 1.    DEFINITIONS AND
GENERAL RULES    2    1.1.    Definitions          1.1.1.      Accrued SERP
Benefit          1.1.2.      Annuity Starting Date          1.1.3.      Average
Monthly Compensation          1.1.4.      Beneficiary          1.1.5.     
Benefit Service          1.1.6.      Change in Control          1.1.7.     
Defined Contribution Offset          1.1.8.      Defined Contribution Plans   
      1.1.9.      Employers          1.1.10.      Hours of Service         
1.1.11.      Normal Retirement Date          1.1.12.      Officers’ SERP      
   1.1.13.      Participant          1.1.14.      Pensionable Compensation      
   1.1.15.      Plan Statement          1.1.16.      Plan Year          1.1.17.
     Post 2004 Benefit          1.1.18.      Pre 2005 Benefit          1.1.19.
     Principal Sponsor          1.1.20.      Single Life Annuity         
1.1.21.      Social Security Benefit          1.1.22.      Termination of
Employment    SECTION 2.    PARTICIPANTS    10    2.1.    General Participation
Rule       2.2.    Overriding Exclusion   

 

-i-



--------------------------------------------------------------------------------

SECTION 3.    BENEFITS PAYABLE    11    3.1.    Supplemental Retirement Benefit
for Participants          3.1.1.      Entitlement and Amount          3.1.2.
     Form of Benefit-When Payable          3.1.3.      Key Employee         
3.1.4.      Beneficiary of Key Employee          3.1.3.      Optional Forms of
Pension          3.1.4.      Suspension Upon Reemployment       3.2.    Survivor
Benefit — Death Before Annuity Starting Date          3.2.1.      When Available
         3.2.3.      Form of Benefit-When Payable       3.3.    Survivor Benefit
— Death After Annuity Starting Date       3.4.    Designation of Beneficiaries
         3.4.1.      Scope          3.4.2.      Right To Designate Beneficiaries
         3.4.3.      Failure of Designation          3.4.4.      Disclaimers by
Beneficiaries          3.4.5.      Definitions          3.4.6.      Special
Rules       3.5.    Payment in Case of Incompetency or Disability    SECTION 4.
   FUNDING    18    4.1.    Unfunded Obligation       4.2.    Hedging
Investments       4.3.    Consensual Creditor    SECTION 5.    GENERAL MATTERS
   19    5.1.    Amendment and Termination          5.1.1.      Before a Change
in Control          5.1.2.      After a Change in Control          5.1.3.     
No Oral Amendments          5.1.4.      Plan Binding on Successors         
5.1.5.      Termination       5.2.    ERISA Administrator       5.3.    Service
of Process       5.4.    Spendthrift Provision       5.5.    Administrative
Determinations       5.6.    Rules and Regulations       5.7.    Certifications
      5.8.    Errors in Computations    SECTION 6.    FORFEITURE OF BENEFITS   
21

 

-ii-



--------------------------------------------------------------------------------

SECTION 7.    CLAIMS PROCEDURE    22    7.1.      Original Claim       7.2.     
Claims Review Procedure       7.3.      General Rules    SECTION 8.   
CONSTRUCTION    24    8.1.      ERISA Status       8.2.      IRC Status      
8.3.      Effect on Other Plans       8.4.      Disqualification       8.5.     
Rules of Document Construction       8.6.      References to Laws       8.7.
     Effect on Employment       8.8.      Choice of Law   

 

-iii-



--------------------------------------------------------------------------------

APOGEE ENTERPRISES, INC.

OFFICERS’ SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

(2005 Restatement)

INTRODUCTION

APOGEE ENTERPRISES, INC., a Minnesota corporation (the “Principal Sponsor”), and
certain affiliated corporations maintain a tax-qualified defined contribution
plan known as APOGEE ENTERPRISES, INC. 401(k) RETIREMENT PLAN (also known as the
“qualified plan”) for the purpose of providing retirement benefits to certain
eligible employees. The qualified plan is subject to the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”) and is intended to qualify as
defined contribution plan under section 401(a) of the Internal Revenue Code of
1986, as amended (the “Code”). By operation of section 401(a)(16) of the Code,
annual additions to the qualified plan are restricted so that they do not exceed
certain maximum annual additions allowed under section 415 of the Code. Further,
section 401(a)(17) of the Code restricts the maximum amount of annual
compensation which may be taken into account in determining the contributions
for any employee under the qualified plan.

Section 3(36) and section 4(b)(5) of ERISA recognize and authorize the
establishment of an unfunded, nonqualified plan of deferred compensation
maintained by an employer solely for the purpose of providing benefits for
employees in excess of the limitations on benefits imposed under section 415 of
the Code. Section 201, 301 and 401 of ERISA also recognize the creation of an
unfunded plan maintained by an employer primarily for the purpose of providing
deferred compensation for a select group of management or highly compensated
employees. The Principal Sponsor, pursuant to these provisions of ERISA,
previously established and now maintains the APOGEE ENTERPRISES, INC. EXECUTIVE
SUPPLEMENTAL PLAN (also known as the “restoration plan”) for the benefit of
certain management or highly compensated employees who are Participants in the
qualified plan for the purpose of restoring a portion of the benefits lost due
to the application of the §415 and §401(a)(17) limitations imposed on benefits
payable under the qualified plan.

It is in the interest of the Employers to provide benefits to certain select
officers and management employees in excess of those that can and are being
provided under the qualified plan, the restoration plan and other qualified and
nonqualified deferred compensation plans as an inducement for them to remain in
the service of the Employers. It is also in the interest of the Employers to
provide additional benefits to compensate select officers and management
employees for qualified and nonqualified retirement benefits that would have
been earned but for a mid-career change of employment and to provide an
incentive to remain with the Principal Sponsor.

The Apogee Enterprises, Inc. Officers’ Supplemental Executive Retirement Plan
was adopted by Apogee Enterprises, Inc., a Minnesota corporation, and first
effective January 1, 1998, and as amended and restated in this document
effective January 1, 2005. However, it is not the intent of Apogee Enterprises,
Inc. to in any manner limit any of the grandfathering



--------------------------------------------------------------------------------

provisions found in Internal Revenue Service Notice 2005-1, the proposed
regulations or Code Section 409A. This restatement will be administered and
construed on a basis consistent with this intent.

SECTION 1

DEFINITIONS AND GENERAL RULES

 

1.1. Definitions. When used herein with initial capital letters, the following
words have the following meanings:

1.1.1. Accrued SERP Benefit — a dollar amount determined as of a Participant’s
Termination of Employment and expressed as a Single Life Annuity payable for the
life of the Participant with an Annuity Starting Date on the first day of the
calendar month following the calendar month in which the Participant would
attain Normal Retirement Date (or Termination of Employment, if later) and which
is equal to (a) minus (b):

 

  (a) Primary Benefit. A dollar amount equal to:

 

  (i) two percent (2%), multiplied by

 

  (ii) the Participant’s Average Monthly Compensation determined as of the
Participant’s Termination of Employment, multiplied by

 

  (iii) the Participant’s Benefit Service determined as of the Participant’s
Termination of Employment.

 

  (b) Offsets. A dollar amount equal to:

 

  (i) the Defined Contribution Plans Offset, plus

 

  (ii) the Participant’s Social Security Benefit.

 

  (c) Future Changes. Prior to the Termination of Employment, a Participant’s
Accrued SERP Benefit may increase and may decrease from time to time.

1.1.2. Annuity Starting Date — the first date that a benefit is payable as an
annuity (and not the date that it is in fact paid) or, in the case of a benefit,
if any, not payable in the form of an annuity, the first day on which all events
have occurred which entitle the Participant to such benefit.

1.1.3. Average Monthly Compensation — one-sixtieth (1/60th) of the total dollar
amount of Pensionable Compensation attributable to the five (5) consecutive,
completed calendar years which produce the highest amount; subject, however, to
the following:

 

  (a) Less Than Five Years. If the Participant shall have received Pensionable
Compensation attributable to less than five (5) consecutive, completed calendar
years as of the date his or her Average Monthly Compensation is determined, his
or her Average Monthly Compensation shall be equal to the total of all the
Pensionable Compensation attributable to his or her consecutive, completed
calendar years, divided by the number of months (12, 24, 36 or 48) in the
consecutive, completed calendar years to which any of his or her Pensionable
Compensation is attributable.

 

-2-



--------------------------------------------------------------------------------

  (b) Completed Years. Completed calendar years are all calendar years which are
completed prior to the specific date as of which the Average Monthly
Compensation is determined and during all of which the Participant was an
employee of the Employer.

 

  (c) Final Partial Year. If it results in a higher Average Monthly
Compensation, there shall be included in the determination the partial year’s
Pensionable Compensation attributable to the final partial calendar year in
which the Participant’s Termination of Employment occurred (as if it were a
completed year) in lieu of the Participant’s entire Pensionable Compensation
attributable to an earlier completed calendar year (but the requirement that the
calendar years considered shall be consecutive shall not be waived or altered by
this special rule).

 

  (d) Ten-Year Limit. In determining the Participant’s Average Monthly
Compensation, there shall be disregarded all Pensionable Compensation
attributable to calendar years ending more than ten (10) years prior to the date
as of which the Average Monthly Compensation is determined.

 

  (e) No Compensation. The absence of Pensionable Compensation (or less than
full compensation) in any calendar year shall not affect the requirement that
only consecutive calendar years be considered in determining a Participant’s
Average Monthly Compensation.

1.1.4. Beneficiary — a person designated by a Participant (or automatically by
operation of this Plan Statement) to receive the unpaid installments of benefit
payable in the Term Certain and Life Annuity form remaining at the death of a
Participant, if any. A person so designated shall not be considered a
Beneficiary until the death of the Participant.

1.1.5. Benefit Service — a measure of a Participant’s service with the Employer
(stated as a number of years and fractions of years) which is equal to the total
years and fractions of years of the Participant’s employment with the Employer
determined as follows:

 

  (a) General Rule. Benefit Service shall be equal to the total number of the
Participant’s completed years and fractions of years of employment with the
Employer, determined according to the following rules:

 

  (i) Except as provided below, one (1) year of Benefit Service shall be
credited for each Plan Year in which the Participant has one

 

-3-



--------------------------------------------------------------------------------

thousand (1,000) or more Hours of Service and no Benefit Service shall be
credited for a Plan Year in which the Participant has less than one thousand
(1,000) Hours of Service.

 

  (ii) In any Plan Year in which the Participant first becomes employed with the
Employer on other than the first day of the Plan Year and in the Plan Year in
which he or she last ceases to be employed with the Employer (whether by reason
of retirement, quit, discharge, death, transfer or other reason), he or she
shall be credited with that fraction of a year of Benefit Service equal to the
fraction of the Plan Year he or she was employed with the Employer if, and only
if, during such fraction of the Plan Year he or she was credited with Hours of
Service at the rate of at least one thousand (1,000) Hours of Service per Plan
Year.

 

  (iii) Benefit Service shall be credited for the Participant’s employment with
the Employer before the date he or she became a Participant and before this
Officers’ SERP was established.

 

  (b) Limitations. No more than one (1) year of Benefit Service shall be
credited for a Plan Year. No more than twenty (20) years of Benefit Service
shall be credited to any Participant.

1.1.6. Change in Control — the occurrence of any one of the following events:

 

  (a) a change in control of a nature that would be required to be reported in
response to Item 6(e) of Schedule 14A of Regulation 14A promulgated under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), or successor
provision thereto, whether or not the Principal Sponsor is then subject to such
reporting requirement including, without limitation, any of the following
events:

 

  (i) the consummation of any consolidation or merger of the Principal Sponsor
in which the Principal Sponsor is not the continuing or surviving corporation or
pursuant to which shares of the Principal Sponsor’s common stock would be
converted into cash, securities, or other property, other than a merger of the
Principal Sponsor in which the holders of the Principal Sponsor’s common stock
immediately prior to the merger have the same proportionate ownership of common
stock of the surviving corporation immediately after the merger; or

 

  (ii) any sale, lease, exchange or other transfer (in one transaction or a
series of related transactions) of all, or substantially all, of the assets of
the Principal Sponsor;

 

  (b) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) is or becomes the “Beneficial Owner” (as defined in

 

-4-



--------------------------------------------------------------------------------

Rule 13d-3 promulgated under the Exchange Act), directly or indirectly, of
securities of the Principal Sponsor representing thirty-five percent (35%) or
more of the combined voting power of the Principal Sponsor’s then outstanding
securities; or

 

  (c) the continuing directors cease to constitute a majority of the Principal
Sponsor’s Board of Directors.

For this purpose, “continuing director” shall mean any person who is a member of
the Board of Directors of the Principal Sponsor, who is not an acquiring person
(as hereinafter defined) or an affiliate or associate (as hereinafter defined)
of an acquiring person, or a representative of an acquiring person or of any
such affiliate or associate, and who (a) was a member of the Board of Directors
of the Principal Sponsor on the date this Officers’ SERP is adopted or
(b) subsequently becomes a member of the Board of Directors, if such person’s
initial nomination for election or initial election to the Board of Directors is
recommended or approved by a majority of the continuing directors. For this
purpose “Acquiring person” shall mean any “person” (as such term is used in
Sections 13(d) and 14(d) of the Exchange Act) who or which, together with all
affiliates and associates of such person, is the beneficial owner of ten percent
(10%) or more of the shares of common stock of the Principal Sponsor then
outstanding, but shall not include the Principal Sponsor, any subsidiary of the
Principal Sponsor or any benefit plan of the Principal Sponsor or of any
subsidiary of the Principal Sponsor or any entity holding shares of common stock
organized, appointed or established for, or pursuant to the terms of, any such
plan; and “affiliate” and “associate” shall have the respective meanings
ascribed to such terms in Rule 12b-2 promulgated under the Exchange Act.

1.1.7. Defined Contribution Offset — a monthly amount of retirement income
determined for a Participant as of a specified date (and expressed as an annuity
payable monthly to the Participant in the Single Life Annuity form with an
Annuity Starting Date on the first day of the calendar month following the
Participant’s Normal Retirement Date) equal to the Participant’s projected
account value as determined in (b) below divided by the appropriate conversion
factor as set forth in (c) below:

 

  (a) Assumed Account Value. A Participant’s assumed account value is a dollar
amount determined and redetermined as of the last day of each Plan Year as
follows.

 

  (i) Determine, as of December 31, 1997, the Participant’s actual total account
value in the Defined Contribution Plans (exclusive of elective contributions and
rollover contributions).

 

  (ii) Commencing as of December 31, 1998, to the Participant’s assumed account
value determined as of the last day of the preceding Plan Year, there shall be
added the gain or loss which would have resulted if that assumed account value
had been adjusted for gains or losses during the following Plan Year at the
average rate as is actually experienced by the fixed income fund option
maintained for the Defined Contribution Plans during the

 

-5-



--------------------------------------------------------------------------------

same period. The Principal Sponsor shall identify this fixed income fund option
from time to time for the purposes of this Officers’ SERP.

 

  (iii) In addition, commencing as of December 31, 1998, there shall be added to
the Participant’s assumed account value as of the last day of the Plan Year, a
dollar amount equal to the amount of all contributions and credits made to the
Defined Contribution Plans for the Plan Year ending on such date (exclusive of
elective contributions and rollover contributions).

A Participant’s assumed account value changes only once each Plan Year as of the
last day of each Plan Year.

 

  (b) Projected Account Value. A Participant’s projected account value is a
dollar amount determined as of any specified date and is equal to the
Participant’s assumed account value determined as of the earlier of:

 

  (i) the last day of the Plan Year coincident with or immediately preceding the
specified date as of which the Projected Account Value is determined, or

 

  (ii) the last day of the Plan Year coincident with or immediately preceding
the Participant’s Normal Retirement Date,

projected forward with eight percent (8%) interest compounded annually from the
earlier of such dates to the last day of the Plan Year coincident with or
immediately preceding the Participant’s Normal Retirement Date. A Participant’s
projected account value changes only once each Plan Year as of the last day of
each Plan Year.

 

  (c) Conversion Factor. The appropriate conversion factor shall be one hundred
twenty (120).

1.1.8. Defined Contribution Plans — the qualified and nonqualified defined
contribution plans known as:

 

  (i) APOGEE ENTERPRISES, INC. 401(k) RETIREMENT PLAN including benefits merged
with and into this plan from the Apogee Enterprises, Inc. Retirement Plan (also
known as the “§401(k) plan”), and

 

  (ii) APOGEE ENTERPRISES, INC. EXECUTIVE SUPPLEMENTAL PLAN (also known as the
“restoration plan”).

1.1.9. Employers — the Principal Sponsor and each other entity affiliated in
ownership with the Principal Sponsor that adopts this Officers’ SERP with the
consent of the Principal Sponsor for the benefit of its eligible employees.

 

-6-



--------------------------------------------------------------------------------

1.1.10. Hours of Service — a measure of an employee’s service with the Employer
and all Affiliates, determined for a particular computation period and equal to
the number of hours for which the employee is paid, or entitled to payment, for
the performance of duties for the Employer or an Affiliate.

1.1.11. Normal Retirement Date — the last day of the calendar month in which the
Participant attains age sixty-five (65) years or, if later, the last day of the
calendar month that includes the fifth (5th) annual anniversary of date the
Participant first became a Participant.

1.1.12. Officers’ SERP — the nonqualified deferred compensation plan of the
Employers established for the benefit of employees eligible to participate
therein, as set forth in the Plan Statement. (As used herein, “Plan” refers to
the legal entity established by the Employers and not to the document pursuant
to which this Officers’ SERP is maintained. That document is referred to herein
as the “Plan Statement.”) This SERP shall be referred to as the “APOGEE
ENTERPRISES, INC. OFFICERS’ SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN.”

1.1.13. Participant — an employee of an Employer who becomes a Participant in
this Officers’ SERP in accordance with the provisions of Section 3. An employee
who has become a Participant shall be considered to continue as a Participant in
this Officers’ SERP until the date of the Participant’s death or, if earlier,
the date when the Participant is no longer entitled to any further benefit under
this Officers’ SERP.

1.1.14. Pensionable Compensation — wages, tips and other compensation paid to
the Participant by the Employer and reportable in the box designated “wages,
tips, other compensation” on Treasury Form W-2 (or any comparable successor box
or form) for the applicable period but determined without regard to any rules
that limit the remuneration included in wages based on the nature or location of
the employment or the services performed (such as the exception for agricultural
labor in section 3401(a)(2) of the Code) and further determined without regard
to any amounts paid or reimbursed by the Employer for moving expenses incurred
by the Participant (but only to the extent that at the time of the payment it is
reasonable to believe that these amounts are deductible by the Participant under
section 217 of the Code); subject, however, to the following:

 

  (a) Included Items. In determining a Participant’s Pensionable Compensation
there shall be included elective contributions made by the Employer on behalf of
the Participant that are not includable in gross income under sections 125,
402(e)(3), 402(h), 403(b), 414(h)(2) and 457 of the Code including elective
contributions authorized by the Participant under a Retirement Savings
Agreement, a cafeteria plan or any other qualified cash or deferred arrangement
under section 401(k) of the Code. Remuneration voluntarily deferred under any
qualified or nonqualified deferred compensation plan maintained by the Principal
Sponsor or an Employer shall be included, subject to the other rules of this
Section, at the time it would have been paid but for the election to voluntarily
defer such remuneration.

 

-7-



--------------------------------------------------------------------------------

  (b) Excluded Items. In determining a Participant’s Pensionable Compensation
there shall be excluded all of the following: (i) reimbursements or other
expense allowances including foreign service allowances, station allowances,
foreign tax equalization payment and other similar payments, (ii) welfare and
fringe benefits (both cash and noncash) including third-party sick pay (i.e.,
short-term and long-term disability insurance benefits), income imputed from
insurance coverages and premiums, employee discounts and other similar amounts,
payments for vacation or sick leave accrued but not taken, final payments on
account of termination of employment (i.e., severance payments) and settlement
for accrued but unused vacation and sick leave, (iii) moving expenses,
(iv) deferred compensation (when received), (v) the value of stock options and
stock appreciation rights (whether or not exercised) and other similar amounts,
and (vi) all premium pay for overtime work and premium pay for shift
differentials.

 

  (c) Pre-Participation Employment. Remuneration paid by the Employer
attributable to periods prior to the date the Participant became a Participant
in the Plan shall be taken into account in determining the Participant’s
Pensionable Compensation.

 

  (e) Attribution to Periods. The portion of a Participant’s Pensionable
Compensation that is paid at regular monthly or more frequent payroll intervals
(e.g., base pay, commissions) shall be considered attributable to the period in
which it is actually paid and not the period in which it is earned or accrued.
However, all other portions of a Participant’s Pensionable Compensation (e.g.,
bonuses) shall be considered attributable to the period when earned or accrued
and not the period in which it is actually paid.

1.1.15. Plan Statement — this document entitled “APOGEE ENTERPRISES, INC.
OFFICERS’ SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN (2005 Restatement),” as adopted
by the Principal Sponsor effective as of January 1, 2005, as the same may be
amended from time to time thereafter.

1.1.16. Plan Year — the calendar year.

1.1.17. Post 2004 Benefit — the Accrued SERP Benefit excluding the Pre 2005
Benefit, if any.

1.1.18. Pre 2005 Benefit — the Accrued SERP Benefit that was both accrued and
vested before January 1, 2005 under the terms of the Plan as of December 31,
2004, if any.

1.1.19. Principal Sponsor — APOGEE ENTERPRISES, INC., a Minnesota corporation.

 

-8-



--------------------------------------------------------------------------------

1.1.20. Single Life Annuity — a pension payable monthly for the lifetime of the
Participant, the first such payment to be due on the date specified in Section 3
and the last such payment to be due on the first day of the calendar month in
which the Participant dies.

1.1.21. Social Security Benefit — the estimated monthly amount available at
Normal Retirement Date for the benefit of the Participant (excluding amounts
available for spouse and dependents) as an old age benefit under the provisions
of Title II of the federal Social Security Act in effect on the December 31
coincident with or immediately preceding the date as of which the Social
Security Benefit is determined, whether or not payment of such amount is
delayed, suspended or forfeited because of failure to apply, acceptance of other
work, or any other similar reason within the control of the Participant.

 

  (a) Prior Taxable Wages. The Participant’s Social Security Benefit shall be
determined upon the basis of the Participant’s actual wages paid or accrued
through the end of the calendar year ending coincident with or immediately prior
to the date as of which the Social Security Benefit is determined. To the extent
that such wages were payable before January 1, 1978, or by other than an
Employer, such Participant’s Social Security Benefit shall be based upon:

 

  (i) the Participant’s annual wages paid or accrued by an Employer in the first
full calendar year after the Participant was first employed with an Employer (or
December 31, 1977, if later) and the wages which would have been paid or accrued
if wages had increased prior thereto at the rate of increase in the average per
worker total wages reported by the Social Security Administration, and

 

  (ii) the table of social security benefits under the Social Security Act as in
effect on the December 31 coincident with or immediately preceding such date of
determination, and

 

  (iii) the benefit formula and indexing factors applicable to persons becoming
eligible for social security benefits on the December 31 coincident with or
immediately preceding the date of determination.

 

  (b) Post-Employer Taxable Wages. If the Participant’s Social Security Benefit
is determined as of a specified date before the Participant’s Normal Retirement
Date, it shall be assumed in computing the monthly amount of Social Security
Benefit available at Normal Retirement Date that the Participant would receive
no additional compensation.

 

  (c) Subsequent Adjustments. The Social Security Benefit determined at a
Participant’s Termination of Employment shall not be redetermined as a result of
subsequent changes in the federal Social Security Act. The Social Security
Benefit of a Participant who is Normal Retirement Date or more shall be the
Participant’s Social Security Benefit determined as of the Participant’s age
sixty-five (65) years.

 

-9-



--------------------------------------------------------------------------------

  (d) Estimated Amount. The Social Security Benefit is only an estimate of the
benefit to be received or receivable by the Participant. Any such estimate made
in good faith at Termination of Employment shall be binding on the Participant
even if subsequent facts establish a different benefit is actually received or
receivable.

1.1.22. Termination of Employment — a complete severance of an employee’s
employment relationship with the Employers and all subsidiaries and affiliates,
if any, for any reason other than the employee’s death. However, when the term
“Termination of Employment” is used in the Plan Statement in connection with
Post 2004 Benefit, it shall be construed to have a meaning consistent with the
term “Separation from Service” as used in section 409A of the Code.

SECTION 2

PARTICIPANTS

2.1. General Participation Rule. The Participants in the SERP shall be those
officers of the Employer who have been expressly designated as Participants by
the Board of Directors of the Principal Sponsor in writing. The effective date
for the commencement of SERP participation for each such individual shall be the
date specified in such writing. Any officer who has become a Participant in the
SERP shall continue as a Participant until all benefits which are due under this
SERP have been received without regard to whether he or she continues as an
officer or an active employee.

2.2. Overriding Exclusion. Notwithstanding anything apparently to the contrary
in the Plan Statement or in any written communication, summary, resolution or
document or oral communication, no individual shall be a Participant in this
Officers’ SERP, develop benefits under this Officers’ SERP or be entitled to
receive benefits under this Officers’ SERP (either for himself or his or her
survivors) unless such individual is a member of a select group of management or
highly compensated employees (as that expression is used in ERISA). If a court
of competent jurisdiction, any representative of the U.S. Department of Labor or
any other governmental, regulatory or similar body makes any direct or indirect,
formal or informal, determination that an individual is not a member of a select
group of management or highly compensated employees (as that expression is used
in ERISA), such individual shall not be (and shall not have ever been) a
Participant in this Officers’ SERP at any time. If any person not so defined has
been erroneously treated as a Participant in this Officers’ SERP, upon discovery
of such error such person’s erroneous participation shall immediately terminate
ab initio and upon demand such person shall be obligated to reimburse the
Principal Sponsor for all amounts erroneously paid to him or her.

 

-10-



--------------------------------------------------------------------------------

SECTION 3

BENEFITS PAYABLE

 

3.1. Supplemental Retirement Benefit for Participants.

3.1.1. Entitlement and Amount. Upon the Termination of Employment of a
Participant for reasons other than death:

 

  (i) at or after the Participant attains age fifty-five (55) years, or

 

  (ii) after and on account of the Participant’s total and permanent disability
as determined by the Principal Sponsor (without regard to the Participant’s
age), or

 

  (iii) during the two (2) year period following a Change in Control (without
regard to whether the Participant’s Termination of Employment was on account of
the Change in Control and without regard to the Participant’s age),

the Participant shall be entitled to the supplemental retirement benefit
provided for in this Plan Statement.

The monthly amount of the supplemental retirement benefit shall be the amount of
the Participant’s Accrued SERP Benefit determined as of the Participant’s
Termination of Employment. However, if the Annuity Starting Date of the
supplemental retirement benefit is before (but not more than one hundred twenty
months before) the first day of the calendar month following the calendar month
in which the Participant would attain Normal Retirement Date, the amount thereof
shall be reduced five-ninths of one percent (5/9%) for each of the first sixty
(60) months and five-eighteenths of one percent (5/18%) for each of the next
sixty (60) months by which the Annuity Starting Date precedes the first day of
the calendar month following the calendar month in which the Participant would
attain Normal Retirement Date. If the Annuity Starting Date is more than one
hundred twenty (120) months before the first day of the calendar month following
the calendar month in which the Participant would attain Normal Retirement Date,
and

 

  (A) if the supplemental retirement benefit is payable to a Participant whose
Termination of Employment occurred during the two (2) year period following a
Change in Control, the amount shall be further reduced for early commencement in
accordance with actuarial factors selected by the Principal Sponsor for this
purpose that are consistent with the foregoing, or

 

  (B) if the supplemental retirement benefit is payable to a Participant whose
Termination of Employment was after and on account of the Participant’s total
and permanent disability as determined by the Principal Sponsor, the amount
shall not be further reduced for early commencement (but rather shall be reduced
as if the Participant were then age fifty-five years).

 

-11-



--------------------------------------------------------------------------------

3.1.2. Form of Benefit-When Payable. In the absence of an election to the
contrary (and except as provided below), the form of the supplemental retirement
benefit is a Single Life Annuity with an Annuity Starting Date on the first day
of the calendar month next following the calendar month in which the
Participant’s Termination of Employment occurs.

 

  (a) Election for Pre 2005 Benefit. Notwithstanding the general rule, a
Participant may elect in writing, on forms to be provided by and to be filed
with the Principal Sponsor:

 

  (i) to commence the Pre 2005 Benefit on the first day of any calendar month
subsequent to Termination of Employment but not later than the first day of the
calendar month following the month in which the Normal Retirement Date would
occur, or

 

  (ii) to elect to receive the Pre 2005 Benefit in an optional form of pension
specified in Section 3.1.5.

The Participant may make, rescind and file new elections from time to time and
at any time and without the consent of any spouse, Beneficiary or joint
annuitant but the election last received by the Principal Sponsor at least one
(1) year prior to the Participant’s Termination of Employment shall be the only
election given effect.

 

  (b) Election for Post 2004 Benefit. Notwithstanding the general rule, a
Participant may elect in writing, on forms to be provided by and to be filed
with the Principal Sponsor:

 

  (i) to commence the Post 2004 Benefit on the first day of any calendar month
subsequent to Termination of Employment but not later than the first day of the
calendar month following the month in which the Normal Retirement Date would
occur, or

 

  (ii) to elect to receive the Post 2004 Benefit in an optional form of pension
specified in Section 3.1.5.

The Participant must make this one time election:

 

  (i) if eligible for the Plan prior to January 1, 2007, by December 31, 2006.

 

  (ii) if eligible for the Plan on or after January 1, 2007, within 30 days
after the date the Participant becomes eligible to participate in the Plan.

 

-12-



--------------------------------------------------------------------------------

If the Participant has a Termination of Employment in 2006, the Participant’s
Post 2004 Benefit will be paid in accordance with the default rule stated in
Section 3.1.2, regardless of whether the Participant filed an election.

 

  (c) Change in Control. Notwithstanding the general rule in paragraph (a) or
paragraph (b) above, if the supplemental retirement benefit is payable to a
Participant whose Termination of Employment occurred during the two (2) year
period following a Change in Control, the form of the supplemental retirement
benefit shall be in all cases a single lump sum payment due on the date of the
Termination of Employment which is the actuarial equivalent of the supplemental
retirement benefit that would be otherwise payable but for this sentence. For
this purpose, the interest and mortality specified in section 417(e)(3) of the
Code shall be used (applying a one month stability period and a two month look
back period).

3.1.3. Key Employee. Notwithstanding Section 3.1.2, if payments are to be made
on account of Termination of Employment to a Key Employee (as defined in
Section 409A of the Code), payment of the Participant’s Post 2004 Benefit
payable under Section 3.1.2 above shall be suspended until a date that is six
(6) months after the date of the Termination of Employment. As soon as
administratively feasible after the six (6) month anniversary of the
Participant’s Termination of Employment, the Participant shall receive all
payments, without interest, the Participant would have been entitled to receive
during this six month period had the Participant not been a Key Employee.
Thereafter, payments shall be made in accordance with Section 3.1.2. above. If a
Participant dies prior to receiving a payment under this Section no benefit
shall be paid under this Section.

3.1.4. Beneficiary of Key Employee. If the Participant dies prior to receiving a
payment in accordance with Section 3.1.3, the Participant’s Beneficiary shall be
entitled to receive a lump sum payment equal to the amount of payments, without
interest, the Participant would have been entitled to receive prior to the
Participant’s death had the Participant not been a Key Employee.

3.1.5. Optional Forms of Pension. In lieu of the Single Life Annuity form of
pension, a Participant may elect as provided above from among the following
additional optional forms of pension.

 

  (a) Joint and Survivor Annuity. The Joint and Survivor Annuity is a reduced
annuity payable monthly to, and for the lifetime of, the Participant with a
survivor annuity payable monthly after the death of the Participant to and for
the lifetime of the Participant’s spouse (but only if the Participant and such
spouse were married on the Participant’s Annuity Starting Date and were married
for twelve continuous months at some time) in an amount equal to fifty percent
(50%) or one hundred percent (100%), as elected by the Participant, of the
amount payable during the joint lives of the Participant and spouse. The
identity of the spouse to whom payments may be made shall become fixed as of the
Participant’s

 

-13-



--------------------------------------------------------------------------------

Annuity Starting Date. The Annuity Starting Date shall be the date specified in
Section 3.1.2. The last payment to a Participant shall be due on the first day
of the calendar month in which the Participant dies and the last payment to a
spouse who survives the Participant shall be due on the first day of the
calendar month in which such spouse dies. The value of the amounts payable to
the Participant and spouse in the Joint and Survivor Annuity form shall be
actuarially equivalent, as determined by the Principal Sponsor, to the amounts
payable to the Participant in the Single Life Annuity form.

 

  (b) Term Certain and Life Annuity. The Term Certain and Life Annuity is a form
of annuity payable monthly to and for the lifetime of the Participant or, if
longer, for one hundred twenty (120) months. The Annuity Starting Date shall be
the date specified in Section 3.1.2. The last payment shall be due on the first
day of the calendar month in which the Participant’s death occurs or, if later,
the day on which the selected period certain expires. The value of the amounts
payable to the Participant and all Beneficiaries in the Term Certain and Life
Annuity form shall be actuarially equivalent, as determined by the Principal
Sponsor, to the amounts payable to the Participant in the Single Life Annuity
form.

3.1.6. Suspension Upon Reemployment. If any Participant is entitled to receive
payment under this Officers’ SERP on account of a previous Termination of
Employment and is subsequently reemployed by an Employer, such payment shall be
discontinued until there is a subsequent Termination of Employment and upon such
subsequent Termination of Employment the Participant’s benefit shall be adjusted
for the benefits previously received.

 

3.2. Survivor Benefit — Death Before Annuity Starting Date.

3.2.1. When Available. Upon the death of a Participant who died:

 

  (i) before the Annuity Starting Date; and

 

  (ii) when the Participant was married and had been married for the one
(1) year preceding death; and

 

  (iii) after attaining age fifty-five (55) years;

a monthly survivor annuity shall be payable to the surviving spouse to whom the
Participant was married for at least one (1) year ending on the date of death.

3.2.2. Amount. The amount of the monthly survivor annuity shall be the amount
which the surviving spouse would have received if the Participant:

 

  (i) had a Termination of Employment on the date of the Participant’s death,
for reasons other than the Participant’s death, or, if earlier, the
Participant’s actual Termination of Employment, and

 

-14-



--------------------------------------------------------------------------------

  (ii) had commenced receipt of the Participant’s supplemental retirement
benefit on the date fixed for the commencement of the monthly survivor annuity,
and

 

  (iii) had elected to receive the supplemental retirement benefit in the
Qualified Joint and Survivor Annuity form, and

 

  (iv) had immediately died.

3.2.3. Form of Benefit-When Payable. The first payment of this monthly survivor
annuity shall be due on the first day of the calendar month following the
calendar month in which the Participant dies. The last payment of this monthly
survivor annuity shall be due to the surviving spouse on the first day of the
calendar month in which the surviving spouse dies. Any election, rescission or
other action taken by the Participant shall have no effect on the monthly
survivor annuity payable under this section. No other death benefit shall be
payable with respect to a Participant who dies before his or her Annuity
Starting Date.

3.3. Survivor Benefit — Death After Annuity Starting Date. The only death
benefits which shall be payable under the Plan upon the death of a Participant
after his or her Annuity Starting Date shall be the unpaid installments of
annuity, if any, which are to be continued under the form of pension which the
Participant has elected.

 

3.4. Designation of Beneficiaries.

3.4.1. Scope. This Section shall apply to the payment of unpaid installments of
annuity, if any, which are to be continued under the Term Certain and Life
Annuity after the death of the Participant and shall not apply to the payment of
any benefits pursuant to any Qualified Joint and Survivor Annuity. In addition,
this Section shall apply to the payment of any amount due the Beneficiary of a
Key Employee pursuant to Section 3.1.4.

3.4.2. Right To Designate Beneficiaries. Each Participant may designate, upon
forms to be furnished by and filed with the Principal Sponsor, one or more
primary Beneficiaries or alternative Beneficiaries to receive all or a specified
part of the unpaid installments of annuity, if any, in the event of the
Participant’s death. The Participant may change or revoke any such designation
from time to time without notice to or consent from any Beneficiary, designated
joint annuitant or spouse. No such designation, change or revocation shall be
effective unless executed by the Participant and received by the Principal
Sponsor during the Participant’s lifetime.

3.4.3. Failure of Designation. If a Participant:

 

  (i) fails to designate a Beneficiary,

 

  (ii) designates a Beneficiary and thereafter such designation is revoked
without another Beneficiary being named, or

 

  (iii) designates one or more Beneficiaries and all such Beneficiaries so
designated fail to survive the Participant,

 

-15-



--------------------------------------------------------------------------------

the unpaid installments of annuity, if any, or the part thereof as to which such
Participant’s designation fails, as the case may be, shall be payable to the
first class of the following classes of automatic Beneficiaries with a member
surviving the Participant and (except in the case of the Participant’s surviving
issue) in equal shares if there is more than one member in such class surviving
the Participant:

Participant’s surviving spouse

Participant’s surviving issue per stirpes and not per capita

Participant’s surviving parents

Participant’s surviving brothers and sisters

Representative of Participant’s estate.

3.4.4. Disclaimers by Beneficiaries. A Beneficiary entitled to a distribution of
unpaid installments of annuity, if any, may disclaim his or her interest therein
subject to the following requirements. To be eligible to disclaim, a Beneficiary
must be a natural person, must not have received a distribution of all or any
portion of a benefit at the time such disclaimer is executed and delivered, and
must have attained at least age twenty-one (21) years as of the date of the
Participant’s death. Any disclaimer must be in writing and must be executed
personally by the Beneficiary before a notary public. A disclaimer shall state
that the Beneficiary’s entire interest in the undistributed benefit is
disclaimed or shall specify what portion thereof is disclaimed. To be effective,
an original executed copy of the disclaimer must be executed and actually
delivered to the Principal Sponsor after the date of the Participant’s death but
not later than one hundred eighty (180) days after the date of the Participant’s
death. A disclaimer shall be irrevocable when delivered to the Principal
Sponsor. A disclaimer shall be considered to be delivered to the Principal
Sponsor only when actually received by an officer or other senior management
employee of the Principal Sponsor who is familiar with and involved in the
administration of this Officers’ SERP. The Principal Sponsor shall be the sole
judge of the content, interpretation and validity of a purported disclaimer.
Upon the filing of a valid disclaimer, the Beneficiary shall be considered not
to have survived the Participant as to the interest disclaimed. A disclaimer by
a Beneficiary shall not be considered to be a transfer of an interest in
violation of the provisions of Section 5.4 and shall not be considered to be an
assignment or alienation of benefits in violation of federal law prohibiting the
assignment or alienation of benefits under this Plan. No other form of attempted
disclaimer shall be recognized by the Principal Sponsor.

3.4.5. Definitions. When used herein and, unless the Participant has otherwise
specified in the Participant’s Beneficiary designation, when used in a
Beneficiary designation, “issue” means all persons who are lineal descendants of
the person whose issue are referred to, including legally adopted descendants
and their descendants but not including illegitimate descendants and their
descendants; “child” means an issue of the first generation; “per stirpes” means
in equal shares among living children of the person whose issue are referred to
and the issue (taken collectively) of each deceased child of such person, with
such issue taking by right of representation of such deceased child; and
“survive” and “surviving” mean living after the death of the Participant.

3.4.6. Special Rules. Unless the Participant has otherwise specified in the
Participant’s Beneficiary designation, the following rules shall apply:

 

  (a) If there is not sufficient evidence that a Beneficiary was living at the
time of the death of the Participant, it shall be deemed that the Beneficiary
was not living at the time of the death of the Participant.

 

-16-



--------------------------------------------------------------------------------

  (b) The automatic Beneficiaries and the Beneficiaries designated by the
Participant shall become fixed at the time of the Participant’s death so that,
if a Beneficiary survives the Participant but dies before the receipt of all
payments due such Beneficiary hereunder, such remaining payments shall be
payable to the representative of such Beneficiary’s estate.

 

  (c) If the Participant designates as a Beneficiary the person who is the
Participant’s spouse on the date of the designation, either by name or by
relationship, or both, the dissolution, annulment or other legal termination of
the marriage between the Participant and such person shall automatically revoke
such designation. (The foregoing shall not prevent the Participant from
designating a former spouse as a Beneficiary on a form executed by the
Participant and received by the Principal Sponsor after the date of the legal
termination of the marriage between the Participant and such former spouse, and
during the Participant’s lifetime.)

 

  (d) Any designation of a nonspouse Beneficiary by name that is accompanied by
a description of relationship to the Participant shall be given effect without
regard to whether the relationship to the Participant exists either then or at
the Participant’s death.

 

  (e) Any designation of a Beneficiary only by statement of relationship to the
Participant shall be effective only to designate the person or persons standing
in such relationship to the Participant at the Participant’s death.

A Beneficiary designation is permanently void if it either is executed or is
filed by a Participant who, at the time of such execution or filing, is then a
minor under the law of the state of the Participant’s legal residence. The
Principal Sponsor shall be the sole judge of the content, interpretation and
validity of a purported Beneficiary designation.

3.5. Payment in Case of Incompetency or Disability. In case of legal
incompetency (including minority) of a person entitled to receive any payment
under this Officers’ SERP, payment may be made, if the Principal Sponsor has
been advised of the existence of such condition:

 

  (i) to the duly appointed guardian, conservator or other legal representative
of such incompetent person; or

 

  (ii) to a person or institution entrusted with the care or maintenance of the
incompetent person, provided such person or institution has satisfied the
Principal Sponsor that the payment will be used for the best interest and assist
in the care of such disabled person or, provided further, that no prior claim
for said payment has been made by a duly appointed guardian, conservator or
other legal representative of such disabled person.

 

-17-



--------------------------------------------------------------------------------

Any payment made in accordance with this Section shall constitute a complete
discharge of any liability or obligation of this Officers’ SERP and the
Principal Sponsor and all Employers therefor.

SECTION 4

FUNDING

4.1. Unfunded Obligation. The obligation of the Principal Sponsor to make
payments under this Officers’ SERP constitutes only the unsecured (but legally
enforceable) promise of the Principal Sponsor to make such payments. The
Participant shall have no lien, prior claim or other security interest in any
property of any Principal Sponsor. If a fund (including, for example, a rabbi
trust) is established by the Principal Sponsor in connection with this Officers’
SERP, the property therein shall remain the sole and exclusive property of the
Principal Sponsor. Except to the extent the Principal Sponsor in its discretion
may establish and pay benefits from such a fund (including, for example, a rabbi
trust), the Principal Sponsor will pay the cost of this Officers’ SERP out of
its general assets.

4.2. Hedging Investments. If the Principal Sponsor elects to finance all or a
portion of its costs in connection with this Officers’ SERP through the purchase
of life insurance or other investments, the Participant agrees, as a condition
of participation in this Officers’ SERP, to cooperate with the Principal Sponsor
in the purchase of such investment to any extent reasonably required by the
Principal Sponsor and relinquishes any claim he or she may have either for
himself or herself or any beneficiary to the proceeds of any such investment or
any other rights or interests in such investment. If a Participant fails or
refuses to cooperate, then notwithstanding any other provision of the Plan
Statement (including, without limiting the generality of the foregoing,
Section 4) the Principal Sponsor shall immediately and irrevocably terminate and
forfeit the Participant’s entitlement to benefits under this Officers’ SERP.

4.3. Consensual Creditor. Neither the Principal Sponsor’s officers nor any
member of its Board of Directors in any way secures or guarantees the payment of
any benefit or amount which may become due and payable hereunder to or with
respect to any Participant. Each Participant and other person entitled at any
time to payments hereunder shall look solely to the assets of the Principal
Sponsor for such payments as an unsecured, general creditor. After benefits
shall have been paid to or with respect to a Participant and such payment
purports to cover in full the benefit hereunder, such former Participant or
other person or persons, as the case may be, shall have no further right or
interest in the other assets of the Principal Sponsor in connection with this
Officers’ SERP. Neither the Principal Sponsor nor any of its officers nor any
member of its Boards of Directors shall be under any liability or responsibility
for failure to effect any of the objectives or purposes of this Officers’ SERP
by reason of the insolvency of the Principal Sponsor.

 

-18-



--------------------------------------------------------------------------------

SECTION 5

GENERAL MATTERS

 

5.1. Amendment and Termination.

5.1.1. Before a Change in Control. Prior to the occurrence of a Change in
Control, the Board of Directors of the Principal Sponsor may unilaterally amend
the Plan Statement prospectively, retroactively or both, at any time and for any
reason deemed sufficient by it without notice to any person affected by this
Officers’ SERP and may likewise terminate this Officers’ SERP both with regard
to persons expecting to receive benefits in the future; provided, however, that:

 

  (a) the benefit, if any, payable to or with respect to a Participant who has
had a Termination of Employment as of the effective date of such amendment or
the effective date of such termination shall not be, without the written consent
of the Participant, diminished or delayed by such amendment or termination, and

 

  (b) the benefit, if any, payable to or with respect to each other Participant
determined as if such Participant had a Termination of Employment on the
effective date of such amendment or the effective date of such termination shall
not be, without the written consent of the Participant, diminished or delayed by
such amendment or termination.

5.1.2. After a Change in Control.

 

  (a) Existing Participants. After the occurrence of a Change in Control, the
Board of Directors of the Principal Sponsor may only amend the Plan Statement or
terminate this Officers’ SERP as applied to Participants who are Participants on
the date of the Change in Control if:

 

  (i) all benefits payable to or with respect to persons who were Participants
as of the Change in Control (including benefits earned before and benefits
earned after the Change in Control) have been paid in full, or

 

  (ii) eighty percent (80%) of all the Participants determined as of the date of
the Change in Control give knowing and voluntary written consent to such
amendment or termination.

 

  (b) New Participants. After the occurrence of a Change in Control, as applied
to Participants who are not Participants on the date of the Change in Control,
the Board of Directors of the Principal Sponsor may unilaterally amend the Plan
Statement prospectively, retroactively or both, at any time and for any reason
deemed sufficient by it without notice to any person affected by this Officers’
SERP and may likewise terminate this Officers’ SERP.

 

-19-



--------------------------------------------------------------------------------

5.1.3. No Oral Amendments. No modification of the terms of the Plan Statement or
termination of the Officers’ SERP shall be effective unless it is in writing and
signed on behalf of the Principal Sponsor by a person authorized to execute such
writing. No oral representation concerning the interpretation or effect of the
Plan Statement shall be effective to amend the Plan Statement.

5.1.4. Plan Binding on Successors. The Principal Sponsor will require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise to all or substantially all of the business and/or assets of the
Principal Sponsor), by agreement, to expressly assume and agree to perform this
Officers’ SERP in the same manner and to the same extent that the Principal
Sponsor would be required to perform it if no such succession had taken place.

5.1.5. Termination. Following a termination of the Plan, Accrued SERP Benefits
shall remain in the Plan until the Participant becomes eligible for the benefits
provided in Section 3. The termination of the Plan shall not adversely affect
any Participant or Beneficiary who has become entitled to the payment of any
benefits under the Plan as of the date of termination. Notwithstanding the
foregoing, to the extent permissible under section 409A of the Internal Revenue
Code and related Treasury regulations and guidance, if there is a termination of
the Plan with respect to all Participants, the Compensation Committee shall have
the right, in its sole discretion, and notwithstanding any elections made by the
Participant, to immediately pay all benefits in a lump sum following such
termination of the Plan.

 

5.2. ERISA Administrator. The Principal Sponsor shall be the plan administrator
of this Officers’ SERP.

5.3. Service of Process. In the absence of any designation to the contrary by
the Principal Sponsor, the Secretary of the Principal Sponsor is designated as
the appropriate and exclusive agent for the receipt of service of process
directed to this Officers’ SERP in any legal proceeding, including arbitration,
involving this Officers’ SERP.

5.4. Spendthrift Provision. No Participant, surviving spouse, joint or
contingent annuitant or beneficiary shall have the power to transmit, assign,
alienate, dispose of, pledge or encumber any benefit payable under this
Officers’ SERP before its actual payment to such person. The Principal Sponsor
shall not recognize any such effort to convey any interest under this Officers’
SERP. No benefit payable under this Officers’ SERP shall be subject to
attachment, garnishment, execution following judgment or other legal process
before actual payment to such person.

5.5. Administrative Determinations. The Principal Sponsor shall make such
determinations as may be required from time to time in the administration of
this Officers’ SERP. The Principal Sponsor shall have the discretionary
authority and responsibility to interpret and construe the Plan Statement and to
determine all factual and legal questions under this Officers’ SERP, including
but not limited to the entitlement of Participants and others, and

 

-20-



--------------------------------------------------------------------------------

the amounts of their respective interests. Each interested party may act and
rely upon all information reported to them hereunder and need not inquire into
the accuracy thereof, nor be charged with any notice to the contrary.

5.6. Rules and Regulations. Any rule not in conflict or at variance with the
provisions hereof may be adopted by the Principal Sponsor.

5.7. Certifications. Information to be supplied or written notices to be made or
consents to be given by the Principal Sponsor pursuant to any provision of the
Plan Statement may be signed in the name of the Principal Sponsor by any officer
who has been authorized to make such certification or to give such notices or
consents.

5.8. Errors in Computations. The Principal Sponsor shall not be liable or
responsible for any error in the computation of any benefit payable to or with
respect to any Participant resulting from any misstatement of fact made by the
Participant or by or on behalf of any survivor to whom such benefit shall be
payable, directly or indirectly, to the Principal Sponsor, and used by the
Principal Sponsor in determining the benefit. The Principal Sponsor shall not be
obligated or required to increase the benefit payable to or with respect to such
Participant which, on discovery of the misstatement, is found to be understated
as a result of such misstatement of the Participant. However, the benefit of any
Participant which is overstated by reason of any such misstatement or any other
reason shall be reduced to the amount appropriate in view of the truth (and to
recover any prior overpayment by offset or other legal process).

SECTION 6

FORFEITURE OF BENEFITS

All unpaid benefits under this Officers’ SERP, shall be permanently forfeited
upon the determination by the Compensation Committee of the Board of Directors
of the Principal Sponsor that the Participant, either before or after
Termination of Employment:

 

  (a) engaged in a felonious or fraudulent conduct resulting in material harm to
the Principal Sponsor or an affiliate; or

 

  (b) made an unauthorized disclosure to a competitor of any material
confidential information, trade information, or trade secrets of the Principal
Sponsor or an affiliate; or

 

  (c) provided the Principal Sponsor or an affiliate with materially false
reports concerning his or her business interests or employment; or

 

  (d) made materially false representations which are relied upon by the
Principal Sponsor or an affiliate in furnishing information to shareholders,
accountants, a stock exchange, the Securities and Exchange Commission or a
public or private regulatory body; or

 

-21-



--------------------------------------------------------------------------------

  (e) maintained an undisclosed, unauthorized and material conflict of interest
in the discharge of the duties owed by the Participant to the Principal Sponsor
or an affiliate; or

 

  (f) engaged in conduct causing a serious violation of state or federal law by
the Principal Sponsor or an affiliate; or

 

  (g) engaged in the theft of assets or funds of the Principal Sponsor or an
affiliate; or

 

  (h) has been convicted of any crime which directly or indirectly arose out of
his or her employment relationship with the Principal Sponsor or an affiliate or
materially affected his or her ability to discharge the duties of his or her
employment with the Principal Sponsor or an affiliate; or

 

  (i) engaged during his or her employment or during a period of two (2) years
after the termination of his or her employment in any employment or
self-employment with a competitor of the Principal Sponsor or an affiliate
within the geographical area which is then served by the Principal Sponsor or an
affiliate.

SECTION 7

CLAIMS PROCEDURE

Without limiting the generality of the following, an application for benefits
under Section 3 and any objection to a forfeiture under Section 6 shall be
processed as a claim for the purposes of this section.

7.1. Original Claim. Any person may file with the Compensation Committee of the
Board of Directors of the Principal Sponsor a written claim for benefits under
this Officers’ SERP. Within ninety (90) days after the filing of such a claim,
the Compensation Committee shall notify the claimant in writing whether his or
her claim is upheld or denied in whole or in part or shall furnish the claimant
a written notice describing specific special circumstances requiring a specified
amount of additional time (but not more than one hundred eighty days from the
date the claim was filed) to reach a decision on the claim. If the claim is
denied in whole or in part, the Compensation Committee shall state in writing:

 

  (a) the specific reasons for the denial;

 

  (b) the specific references to the pertinent provisions of the Plan Statement
on which the denial is based;

 

-22-



--------------------------------------------------------------------------------

  (c) a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary; and

 

  (d) an explanation of the claims review procedure set forth in this section.

7.2. Claims Review Procedure. Within sixty (60) days after receipt of notice
that his or her claim has been denied in whole or in part, the claimant may file
with the Compensation Committee a written request for a review and may, in
conjunction therewith, submit written issues and comments. Within sixty
(60) days after the filing of such a request for review, the Compensation
Committee shall notify the claimant in writing whether, upon review, the claim
was upheld or denied in whole or in part or shall furnish the claimant a written
notice describing specific special circumstances requiring a specified amount of
additional time (but not more than one hundred twenty days from the date the
request for review was filed) to reach a decision on the request for review.

 

7.3. General Rules.

 

  (a) No inquiry or question shall be deemed to be a claim or a request for a
review of a denied claim unless made in accordance with the claims procedure.
The Compensation Committee may require that any claim for benefits and any
request for a review of a denied claim be filed on forms to be furnished by the
Compensation Committee upon request.

 

  (b) All decision on claims and on requests for a review of denied claims shall
be made by the Compensation Committee.

 

  (c) The Compensation Committee may, in its discretion, hold one or more
hearings on a claim or a request for a review of a denied claim.

 

  (d) Claimants may be represented by a lawyer or other representative (at their
own expense), but the Compensation Committee reserves the right to require the
claimant to furnish written authorization. A claimant’s representative shall be
entitled to receive copies of notices sent to the claimant.

 

  (e) The decision of the Compensation Committee on a claim and on a request for
a review of a denied claim shall be served on the claimant in writing. If a
decision or notice is not received by a claimant within the time specified, the
claim or request for a review of a denied claim shall be deemed to have been
denied.

 

  (f) Prior to filing a claim or a request for a review of a denied claim, the
claimant or his or her representative shall have a reasonable opportunity to
review a copy of the Plan Statement and all other pertinent documents in the
possession of the Principal Sponsor.

 

-23-



--------------------------------------------------------------------------------

  (g) The Compensation Committee may permanently or temporarily delegate all or
a portion of its authority and responsibility under this Section to a another
committee or to an individual.

 

  (h) The procedures and remedies herein are not exclusive. Subsequent to a
Change in Control, a Participant or surviving spouse of a Participant shall not
be required to exhaust these administrative remedies. If there is litigation
regarding the benefits payable to or with respect to a Participant, then
notwithstanding Section 5.5, determinations made by the Principal Sponsor
subsequent to a Change in Control (even if such determinations relate to events
occurring wholly or partially before the Change in Control) shall not be
afforded any deference and the matter shall be heard de novo.

 

  (i) If any Participant successfully litigates, in whole or in part, any claim
for benefits under this Officers’ SERP, the court shall award reasonable
attorney’s fees and costs of the action to the Participant.

SECTION 8

CONSTRUCTION

8.1. ERISA Status. This SERP is adopted with the understanding that it is an
unfunded plan maintained primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees as
provided in section 201(2), section 301(3) and section 401(a)(1) of ERISA. Each
provision shall be interpreted and administered accordingly.

8.2. IRC Status. This SERP is intended to be a nonqualified deferred
compensation arrangement. The rules of section 401(a) et. seq. of the Code shall
not apply to this Officers’ SERP. The rules of section 3121(v) and
section 3306(r)(2) of the Code shall apply to this Officers’ SERP. Apogee has
affirmatively determined that all amounts deferred under the Plan that were
earned and vested before January 1, 2005, shall not be subject to section 409A
of the Code (i.e., will be “grandfathered” under the law as it existed before
section 409A of the Code) and this Plan Statement shall be construed and
administered accordingly. Notwithstanding the foregoing, neither Apogee nor any
of its officers, directors, agents or affiliates shall be obligated, directly or
indirectly, to any Participant or any other person for any taxes, penalties,
interest or like amounts that may be imposed on the Participant or other person
on account of any amounts under this Plan or on account of any failure to comply
with any Code section.

8.3. Effect on Other Plans. This SERP shall not alter, enlarge or diminish any
person’s employment rights or obligations or rights or obligations under the
Defined Contribution Plans or any other plan. It is specifically contemplated
that the Defined Contribution Plans will, from time to time, be amended and
possibly terminated. All such amendments and termination shall be given effect
under this Officers’ SERP (it being expressly intended that this Officers’ SERP

 

-24-



--------------------------------------------------------------------------------

shall not lock in the benefit structures of the Defined Contribution Plans or
any other plan as they exist at the adoption of this Officers’ SERP or upon the
commencement of participation, or commencement of benefits by any Participant).

8.4. Disqualification. Notwithstanding any other provision of the Plan Statement
or any election or designation made under this Officers’ SERP, any individual
who feloniously and intentionally kills a Participant shall be deemed for all
purposes of this Officers’ SERP and all elections and designations made under
this Officers’ SERP to have died before such Participant. A final judgment of
conviction of felonious and intentional killing is conclusive for this purpose.
In the absence of a conviction of felonious and intentional killing, the
Principal Sponsor shall determine whether the killing was felonious and
intentional for this purpose.

8.5. Rules of Document Construction. Whenever appropriate, words used herein in
the singular may be read in the plural, or words used herein in the plural may
be read in the singular; the masculine may include the feminine; and the words
“hereof,” “herein” or “hereunder” or other similar compounds of the word “here”
shall mean and refer to the entire Plan Statement and not to any particular
paragraph or Section of the Plan Statement unless the context clearly indicates
to the contrary. The titles given to the various Sections of the Plan Statement
are inserted for convenience of reference only and are not part of the Plan
Statement, and they shall not be considered in determining the purpose, meaning
or intent of any provision hereof. Notwithstanding any thing apparently to the
contrary contained in the Plan Statement, the Plan Statement shall be construed
and administered to prevent the duplication of benefits provided under this
Officers’ SERP and any other qualified or nonqualified plan maintained in whole
or in part by the Principal Sponsor.

8.6. References to Laws. Any reference in the Plan Statement to a statute or
regulation shall be considered also to mean and refer to any subsequent
amendment or replacement of that statute or regulation.

8.7. Effect on Employment. Neither the terms of the Plan Statement nor the
benefits under this Officers’ SERP nor the continuance thereof shall be a term
of the employment of any employee. The Principal Sponsor shall not be obliged to
continue this Officers’ SERP. The terms of this Officers’ SERP shall not give
any employee the right to be retained in the employment of any Employer.

 

-25-



--------------------------------------------------------------------------------

8.8. Choice of Law. This instrument has been executed and delivered in the State
of Minnesota and has been drawn in conformity to the laws of that State and
shall, except to the extent that federal law is controlling, be construed and
enforced in accordance with the laws of the State of Minnesota.

 

October 13, 2006   APOGEE ENTERPRISES, INC.   By:  

/s/ Russell Huffer

  Its:   Chairman and Chief Executive Officer

 

-26-